        

Exhibit 10.1


EXECUTION VERSION
FIRST AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT
This First Amendment to Amended and Restated Credit Agreement (this “First
Amendment”) is dated this 28th day of October, 2015, by and among ERIE INDEMNITY
COMPANY, a Pennsylvania corporation (the “Borrower”), the LENDERS party hereto,
and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative agent
(hereinafter referred to in such capacity as the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders, and the Administrative Agent entered into
that certain Amended and Restated Credit Agreement, dated as of October 25,
2013, by and among the Borrower, the Lenders party thereto and the
Administrative Agent (as may be amended, modified, supplemented, extended,
renewed or restated from time to time, the “Credit Agreement”); and
WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement, and the Lenders and the Administrative Agent agree to permit such
amendments pursuant to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.    All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meanings herein as in the Credit Agreement unless
the context herein clearly indicates otherwise.
2.    Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and replacing them with the following:
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

718204347 11172221

--------------------------------------------------------------------------------




“Indebtedness” means, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii)  reimbursement obligations (contingent or otherwise) under any
letter of credit, (iv) obligations under any currency swap agreement, equity
hedge agreement, interest rate swap, cap, collar or floor agreement or other
interest rate management device, in each case to the extent such agreements or
devices are required to be reflected as a liability on the balance sheet of the
Borrower, (v) any other transaction (including forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than forty-five (45) days past due), or (vi) any Guarantee of
Indebtedness for borrowed money.
“Interest Rate Hedge” means foreign exchange agreements, currency swap
agreements, interest rate exchange, equity hedge agreements, collar, cap, swap
(including, but not limited to, a Swap), adjustable strike cap, adjustable
strike corridor agreements or similar hedging agreements entered into by the
Borrower or its Subsidiaries in the ordinary course of business and not for
speculative purposes.
“Issuing Bank” means PNC Bank, National Association in its capacity as the
issuer of Letters of Credit hereunder, and its respective successors in such
capacity as provided in Section 2.04(i). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as shall be selected by the

- 2 -
718204347 11172221

--------------------------------------------------------------------------------




Administrative Agent in its reasonable discretion (in each case, the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period. If the LIBO Screen Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.
“Maturity Date” means November 3, 2020.
3.    The definition of “Collateral Account” contained in Section 1.1 of the
Credit Agreement is hereby amended by deleting the reference therein to “EIRF
2221052” and replacing such reference with “791841”.
4.    Section 6.01 of the Credit Agreement is hereby amended in its entirety to
read as follows:
6.01 Indebtedness.    The Borrower shall not, and shall not permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:


(a)    Indebtedness under the Loan Documents;


(b)    Existing Indebtedness as set forth on Schedule 6.01 (including any
extensions or renewals thereof; provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 6.01);


(c)    Any Lender Provided Interest Rate Hedge; provided, however, the Borrower
and its Subsidiaries shall enter into a Lender Provided Interest Rate Hedge only
for hedging (rather than speculative) purposes;


(d)    Interest Rate Hedges, other than a Lender Provided Interest Rate Hedge;
provided, however, the Borrower and its Subsidiaries shall enter into such an
Interest Rate Hedge only for hedging (rather than speculative) purposes;



- 3 -
718204347 11172221

--------------------------------------------------------------------------------




(e)    Indebtedness incurred in connection with the acquisition of real property
and/or construction of improvements thereon in an amount not to exceed Two
Hundred Fifty Million and 00/100 Dollars ($250,000,000.00); (it being understood
that such amount shall be inclusive of amounts owing by Erie Insurance Exchange
in respect of such transaction);


(f)    Indebtedness secured by Liens permitted by Section 6.02(i), and
extensions, renewals and refinancings thereof; and


(g)    Any other Indebtedness not exceeding an aggregate principal amount of
Fifty Million and 00/100 Dollars ($50,000,000.00).


5.    Section 6.02 of the Credit Agreement is hereby amended by deleting clauses
(i) and (j) and in their stead inserting the following:
(i)    Liens on any property securing Indebtedness incurred for the purpose of
financing all or any part of property and attaching only to such property,
including in connection with Indebtedness permitted by clause (e) of Section
6.01;
(j)    Liens on assets (other than the Collateral or any Subsidiary Equity
Interests) securing Indebtedness permitted by clause (d) of Section 6.01;
(k)    Liens on assets (other than the Collateral or any Subsidiary Equity
Interests) not included in clause (j) of this Section 6.02 provided the amount
of outstanding Indebtedness and other obligations secured thereby does not
exceed Thirty-Five Million and 00/100 Dollars ($35,000,000.00) at any time.
6.    Section 6.03 of the Credit Agreement is hereby amended in its entirety to
read as follows:
6.03 Guarantees. The Borrower shall not, and shall not permit any of its
Subsidiaries to, at any time, directly or indirectly, become or be liable in
respect of any Guarantee, or assume, guarantee, become surety for, endorse or
otherwise agree, become or remain directly or contingently liable upon or with
respect to any obligation or liability of any other Person in an aggregate
amount in excess of Fifty Million and 00/100 Dollars ($50,000,000.00), except
for a Guarantee (x) of Indebtedness of the Borrower permitted hereunder and
(y) of payments pursuant to capital leases and operating leases for real
property not prohibited by the terms hereof.

- 4 -
718204347 11172221

--------------------------------------------------------------------------------




7.    Section 6.04(b) of the Credit Agreement is hereby amended in its entirety
to read as follows:
(b) Investments maintained in the Borrower’s investment portfolio in the
ordinary course of business (including Interest Rate Hedges and Investments in
Subsidiaries and Joint Ventures, either directly or by way of purchase of
another Person’s interest in such Subsidiary or Joint Venture, which shall be
deemed to be in the ordinary course of business), and in each case in compliance
with applicable Law;
8.    The provisions of Sections 2 through 7 of this First Amendment shall not
become effective until the Administrative Agent shall have received (such date,
the “First Amendment Closing Date”):
(a)     this First Amendment, duly executed by the Borrower, the Lenders and the
Administrative Agent;
(b)     a certificate of the Borrower signed by an Authorized Officer, dated the
First Amendment Closing Date, stating that (i) all representations and
warranties of the Borrower made in the Loan Documents are true in all respects
(in the case of any representation or warranty containing a materiality
modification) or in all material respects (in the case of any representation or
warranty not containing a materiality modification), on and as of the First
Amendment Closing Date or, in the case of a representation or warranty stated to
be made as of an earlier date, such earlier date, (ii) no Event of Default or
Default exists and (iii) no Material Adverse Change has occurred since the date
of the last audited financial statements of the Borrower delivered to the
Administrative Agent pursuant to Section 5.13(b) of the Credit Agreement;
(c)     a certificate dated the First Amendment Closing Date and signed by an
Authorized Officer, certifying as to: (i) all action taken by the Borrower in
connection with this First Amendment and the transactions contemplated herein;
(ii) either (x) the names of the Authorized Officers authorized to sign this
First Amendment and their true signatures or (y) the same Authorized Officers
authorized to sign the Loan Documents on the Closing Date are authorized to
execute this First Amendment; and (iii) no changes have occurred to the
organizational documents of the Borrower delivered to the Administrative
Agreement in connection with the execution and delivery of the Credit Agreement
on the Closing Date;
(d)     a good standing certificate for the Borrower, dated not more than sixty
(60) days prior to the First Amendment Closing Date, issued by the Secretary of
State or other appropriate official of the Borrower’s jurisdiction of formation;
(e)    a Valuation Statement as to the value of the Collateral, calculated as of
the last Business Day immediately preceding the First Amendment Closing Date;
(f)     a Compliance Certificate in respect of the fiscal quarter ended June 30,
2015 prepared in accordance with Section 5.13(c) of the Credit Agreement;

- 5 -
718204347 11172221

--------------------------------------------------------------------------------




(g)     all material consents, if any, required to effectuate the transactions
contemplated hereby;
(h)     the Borrower shall have paid all fees and expenses required to be paid
in connection with this First Amendment; and
(i)     such other documents in connection with the transactions contemplated
hereby as the Administrative Agent or said counsel may reasonably request.
9.    The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
(a)     all representations and warranties made by it under the Loan Documents
are true, correct and complete in all respects (in the case of any
representation or warranty containing a materiality modification) or in all
material respects (in the case of any representation or warranty not containing
a materiality modification), on and as of the First Amendment Closing Date or,
in the case of a representation or warranty stated to be made as of an earlier
date, such earlier date;
(b)     the Credit Agreement, as amended hereby, and the other Loan Documents to
which the Borrower is a party are, and shall continue to be, in full force and
effect; and
(c)     on and as of the date hereof, no Event of Default exists immediately
prior to or after giving effect to the amendments contemplated hereby.
10.    On the First Amendment Closing Date, the Borrower hereby reaffirms
(x) its grant of a security interest and lien on all of the Collateral in favor
of the Administrative Agent, subject to no other Liens (other than Permitted
Liens) and (y) its Obligations under the Credit Agreement, as amended by this
First Amendment, and the other Loan Documents to which it is a party.
11.    The Borrower represents and warrants to the Administrative Agent and each
of the Lenders as follows: (a) the Borrower has the full power to enter into,
execute, deliver and carry out this First Amendment and all such actions have
been duly authorized by all necessary proceedings on its part, (b) neither the
execution and delivery of this First Amendment by the Borrower nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof by it will conflict with, constitute a default under
or result in any breach of (x) the terms and conditions of its certificate or
articles of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (y) any material Law or any
material agreement or instrument or order, writ, judgment, injunction or decree
to which it is a party or by which it is bound or to which it is subject, or
result in the creation or enforcement of any Lien, charge or encumbrance
whatsoever upon any property (now or hereafter acquired) of the Borrower, and
(c) this First Amendment has been duly and validly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
to the extent that enforceability of this First Amendment may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforceability of

- 6 -
718204347 11172221

--------------------------------------------------------------------------------




creditors’ rights generally or limiting the right of specific performance and
general concepts of equity.
12.    From and after the date hereof, each reference to the Credit Agreement
that is made in the Credit Agreement or any other Loan Document shall hereafter
be construed as a reference to the Credit Agreement as amended hereby.
13.    The agreements contained in this First Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This First Amendment amends the Credit Agreement and is
not a novation thereof.
14.    This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
15.    This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County, Pennsylvania and the
United States District Court for the Western District of Pennsylvania with
respect to any suit arising out of or relating to this First Amendment.
[INTENTIONALLY LEFT BLANK]



- 7 -
718204347 11172221

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.
ERIE INDEMNITY COMPANY
By: _/s/ Robert W. McNutt_______________
Name: Robert W. McNutt
Title: Vice President & Treasurer

S-1
718204347 11172221    

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, individually and as Administrative Agent
By: _/s/ Danielle D. Babine______________ _
Name: Danielle D. Babine
Title: Vice President

S-2
718204347 11172221

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION
By: _/s/ James F. Stevenson_______________
Name: James F. Stevenson
Title: Senior Vice President



S-3
718204347 11172221